                         IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

KATHY SHERRER,
                                                       MEMORANDUM DECISION & ORDER
                        Plaintiff,

v.

JASON PIETRYGA, KELLY PALUSO,                        Case No. 2:18-cv-663-CW
and JAYNIE PALMER,,
                                                     District Judge Clark Waddoups
                        Defendants.


       Plaintiff Kathy Sherrer, proceeding in forma pauperis and pro se, brings this civil rights

action against the Jason Pietryga, Kelly Paluso, and Jaynie Palmer, apparently seeking relief for

their role in her separation from one of her children. (Amended Complaint, ECF No. 9.) This

action was assigned to United States District Court Judge Clark Waddoups, who then referred it

to United States Magistrate Judge Dustin B. Pead under 28 U.S.C. § 636(b)(1)(B). (ECF No. 6.)

The matter is now before the court on a Report and Recommendation from Magistrate Judge

Pead, dated December 14, 2018, in which he recommends that the action be dismissed for failure

to state a claim. (ECF No. 10.) The Report and Recommendation is incorporated by reference.

See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

       Twenty-four days have passed since Magistrate Judge Pead entered his recommendation,

and it remains unopposed. See Fed. R. Civ. P. 72(b)(2) (permitting a party, within fourteen days

of being served, to file written objections). Therefore, the court “may review [his] report under

any standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991).

Because Ms. Sherrer is proceeding pro se, the court must liberally construe her pleadings, Haines
v. Kerner, 404 U.S. 519, 520–21 (1972), but it cannot advocate for her, Hall v. Bellmon, 935

F.2d 1106, 1110 (10th Cir. 1991).

       After careful review of the record, applying a de novo standard of review, the court

AFFIRMS and ADOPTS Magistrate Judge Pead’s recommendation that Ms. Sherrer’s action be

dismissed. Neither the Complaint or Amended Complaint satisfies Federal Rule of Civil

Procedure 8’s pleading requirements or otherwise states a claim upon which relief can be

granted. Therefore, this action is DISMISSED.

       DATED this 7th day of January, 2019.

                                            BY THE COURT:



                                            Clark Waddoups
                                            United States District Judge




                                                                                               2
